DETAILED ACTION
Examiner’s Comment
The current office action hereby vacates the office action mailed 12/20/2021 since wrong set of claims were examined. This office action address the amended set of claims, dated 04/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the pressure” in last 2nd line. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a jet axis” in line 2. It is unclear as to whether the claimed jet axis is same or different from the one claimed in line 4 of claim 10. For examination purposes it is interpreted to be the same.
Claims 2 – 9 are rejected for being dependent on claim 1.
Claim 13 is rejected for being dependent on claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, John (US 4,032,265 – herein after Miller) in view of Becker et al. (US 2010/0290924 – herein after Becker) and evidenced by Yajure et al. (US 2015/0300109 – herein after Yajure) further in view of Ellis, Michael (US 2014/0246095 – herein after Ellis).
In reference to claim 1, Miller teaches a reciprocating pump system (in fig. 1), comprising: a reciprocating pump (see col. 2, lines 1-6) including a fluid end (end/face of the pump seen in fig. 1) configured to receive a suction fluid flow (in a discharge fluid flow (in discharge manifold 13).
Miller does not teach a suction booster assembly coupled on the inlet side of the reciprocating pump.
However, Becker teaches a suction booster assembly (40) coupled to an inlet side of a pump (14), the suction booster assembly comprising a jet (92) configured to jet a fluid received from the discharge (in line 26) of the pump (see fig. 1); wherein the suction booster assembly is configured such that the jet of the suction booster assembly jetting the fluid increases the pressure of the suction fluid flow (see ¶12 and ¶30).
As evidenced by Yajure (see fig. 1 and ¶28): The concept of using a jet pump (86) with the mud pump (60) is known in the art. In particular, the concept where the jet pump utilizes a portion of the discharged fluid by the pump as a motive fluid in order to produce a flow of another fluid and the fluid flow discharged from the jet pump is injected on the inlet side of the pump.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a suction booster assembly as taught by Becker in the pump system of Miller for the purpose of boosting the pump inlet pressure, as recognized by Miller (see ¶12).
Becker does not teach
However, Ellis teaches a suction booster assembly (50) for increasing suction pressure of a pump (22), wherein the suction booster assembly comprises a venturi (see fig. A below: shown as shaded region) including a venturi passage. The mixed fluid flow (diverted discharge fluid + suction fluid) in the educator (50, see fig. 5) is flown through the venturi passage.

    PNG
    media_image1.png
    321
    679
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Ellis to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to flow the suction fluid flow (i.e. flow comprising diverted discharge fluid and suction fluid) in Becker through a venturi passage as taught by Ellis for the purpose of expanding the flow area and converting dynamic pressure to static pressure, thus resulting in a flow exiting from educator at higher pressure, as recognized by Ellis (see ¶41).
Thus, Miller, as modified, teaches a reciprocating pump system (in fig. 1 of Miller), comprising: a reciprocating pump (see col. 2, lines 1-6 of Miller) including a fluid end (end/face of the pump seen in fig. 1 of Miller) configured to receive a suction fluid flow (in suction manifold 12 of Miller) and discharge a discharge fluid flow (in discharge manifold 13 of Miller); and a suction booster 
In reference to claim 2, Miller, as modified, teaches the reciprocating pump system, wherein the suction booster assembly (of Becker) comprises an inlet adapter (52+74) coupled to the venturi (of Ellis), wherein the inlet adapter comprises a central passage (see fig. B below) and an angled passage (between 68 and 82) spaced from the central passage that receives the jet.

    PNG
    media_image2.png
    676
    744
    media_image2.png
    Greyscale

Fig. B: Edited fig. 2 of Becker to show claim interpretation.
In reference to claim 3, Miller, as modified, teaches the reciprocating pump system, wherein the jet of the suction booster assembly includes a nozzle (nozzle passage 92) extending along a jet axis (see fig. B above) disposed at a non-zero angle to a central axis (see fig. B above: viewed as axis 70) of the venturi passage (of Ellis).
In reference to claim 4, Miller, as modified, teaches the reciprocating pump system, wherein the suction booster assembly (of Becker) comprises: a plurality of jets (see circled regions in fig. B above: nozzle passage(s) 92) configured to jet the fluid received from the discharge of the fluid end (of Miller) into the venturi passage (of Ellis); and wherein the inlet adapter (52+74; in Becker) comprises a plurality of angled passages (between 68 and 82; see circled regions in fig. B above) circumferentially spaced about the central passage (see fig. B above) of the inlet adapter.
In reference to claim 5, Miller, as modified, teaches the reciprocating pump system, wherein (in Becker) the inlet adapter (52+74) of the suction booster assembly has an outer surface comprising an annular channel (44) that is in fluid communication with the plurality of angled passages (between 68 and 82; see circled regions in fig. B above).
In reference to claim 6, Miller, as modified, teaches the reciprocating pump system, wherein the venturi passage (of Ellis) of the suction booster assembly (of Becker) is defined by an inner surface that comprises a converging section (labelled “C” in fig. A above), a throat (labelled “T” in fig. A above), and a diverging section
In reference to claim 9, Miller, as modified, teaches the reciprocating pump system, further comprising a pulsation dampener (15 of Miller) coupled to the fluid end of the reciprocating pump (see fig. 1 of Miller) and the suction booster assembly (of Becker; coupled on the right side of pulsation dampener 15 in fig. 1 of Miller), wherein the pulsation dampener is configured to dampen pulsations in pressure or flowrate of the suction fluid flow received by the fluid end (pulsation dampener 15 of Miller is capable of having the claimed feature).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Becker and Yajure (evidence reference) further in view of Ellis and Gerstmann, Joseph (US 4,471,907 – herein after Gerstmann).
Miller, as modified, teaches the system, further comprising a backflow line configured to divert a portion of the discharge fluid flow to the jet of the suction booster assembly.
Miller, as modified, does not teach the system, wherein the backflow line includes a filter coupled to the backflow line and configured to filter debris from the discharge fluid flow provided to the jet.
However, Gerstmann teaches a pump system, wherein the backflow line (line 22 in fig. 1) includes a filter (32, see fig. 3) coupled to the backflow line [filter is present at the inlet of the venturi 20, thus coupled to the backflow line 22 through which motive fluid enters] and configured to filter debris from the discharge fluid flow provided to the jet (20).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a filter as taught by Gerstmann at the motive fluid inlet (44) of the suction booster assembly of Becker in the modified pump system of Miller for the well-known purpose of filtering the motive fluid or filtering the debris from the motive fluid entering the suction booster assembly of Becker.
Claims 10 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2010/0290924 – herein after Becker) in view of Mekanizmalar (fixed displacement piston pump – herein after Meka) and Ellis, Michael (US 2014/0246095 – herein after Ellis).
In reference to claim 10, Becker teaches a jet pump (40) for increasing suction pressure (see ¶12 and ¶30) of a pump (14), comprising: an inlet adapter (52+74) comprising a central passage (see fig. B above) and an angled passage (between 68 and 82) that receives a jet (92), wherein the jet includes a nozzle (nozzle passage 92) extending along a jet axis (see fig. B above) disposed at a non-zero angle to a central axis (viewed as axis 70 in fig. 2).
Becker remains silent on the pump being a reciprocating pump.
However, Meka teaches the fixed displacement piston pump.
In Becker, pump 14 is a fixed displacement pump (in view of disclosure in ¶12). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic fixed displacement pump in Becker for a fixed displacement piston/reciprocating pump as taught by Meka in order to obtain the predictable result of pumping the fluid to a desired location (i.e. transmission 
Becker further remains silent on the mixing chamber being or in the form of a venturi or a venturi passage.
However, Ellis teaches a similar method for increasing suction pressure of a pump (22), wherein the method comprising using a jet pump (50) comprising a venturi (see fig. A above: shaded region) including a venturi passage. The mixed fluid flow (diverted discharge fluid + suction fluid) in the educator (50, see fig. 5) is flown through the venturi passage.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to flow the suction fluid flow (i.e. flow comprising diverted discharge fluid and suction fluid) in Becker through a venturi passage as taught by Ellis for the purpose of expanding the flow area and converting dynamic pressure to static pressure, thus resulting in a flow exiting from educator at higher pressure, as recognized by Ellis (see ¶41).
Thus, Becker, as modified, teaches a jet pump (40) for increasing suction pressure of a reciprocating pump (of Meka), comprising: a venturi including a venturi passage (of Ellis); and an inlet adapter (52; of Becker) coupled to the venturi (of Ellis) and comprising (see Becker) a central passage (60) and an angled passage (between 68 and 82) that receives a jet, wherein the jet includes a nozzle (nozzle passage 92) extending along a jet axis (see fig. B 
In reference to claim 11, Becker, as modified, teaches the jet pump, wherein the angled passage (between 68 and 82) is radially spaced from the central passage (in fig. B above) of the inlet adapter (52+74).
In reference to claim 12, Becker, as modified, teaches the jet pump, further comprising: a plurality of jets (see circled regions in fig. B above) each including a nozzle (nozzle passage 92) extending along a jet axis (in fig. B above) disposed at non-zero angles to the central axis (viewed as axis 70 in fig. 2 of Becker) of the venturi passage (of Ellis); wherein the inlet adapter (52+74) comprises a plurality of angled passages (between 68 and 82; see circled regions in fig. B above) circumferentially spaced about the central passage of the inlet adapter (52+74).
In reference to claim 13, Becker, as modified, teaches the jet pump, wherein the inlet adapter (52+74) has an outer surface comprising an annular channel (44) that is in fluid communication with the plurality of angled passages.
In reference to claim 14, Becker, as modified, teaches the jet pump, wherein the venturi passage (of Elllis) is defined by an inner surface that comprises a converging section (labelled “C” in fig. A above), a throat (labelled “T” in fig. A above), and a diverging section (labelled “D” in fig. A above).
In reference to claim 15, Becker, as modified, teaches
Becker, as modified, remains silent on the intersection of the jet axis and the central axis is at a location in the venturi passage that, in a side view of the venturi passage, is defined by the diverging section of the inner surface of the venturi passage.
The sizing of the venturi passage/venturi of Ellis and/or the inlet adapter or jet of Becker in the modified jet pump affects the location at which the jet axis and the central as would intersect with each other. It would have been an obvious matter of design choice to have a location of intersection between the jet axis and the central axis in the diverging section of the venturi passage in the modified jet pump of Becker, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Please note that in the instant application, in ¶28, last 8 lines in the originally filed specification, applicant has not disclosed any criticality for the claimed limitations.
In reference to claim 16, Becker, as modified, teaches the jet pump, wherein the inlet adapter (52+74) comprises a radial port (44) in fluid communication with the angled passage (between 68 and 82), and wherein the inlet adapter is configured to receive a portion of a fluid flow (from line 26 in fig. 1 of Becker) discharged by the reciprocating pump (of Meka).
In reference to claim 17, Becker teaches a method for increasing suction pressure (see ¶12) of a pump (14), comprising (see ¶30): (a) diverting a portion of a discharge fluid flow from a discharge line (26) coupled to the pump (14); (b) a nozzle of a jet (in nozzle assembly 40 shown in fig. 2: nozzle = nozzle passage 92; jet (i.e. area/portion configured to increase a fluid velocity of a fluid flowing therethrough) = portion of 68+82 that defines nozzle passage 92); (c) jetting the diverted discharge fluid flow into a suction fluid flow (flow from fluid sump 12); and (d) flowing the suction fluid flow through a mixing chamber (72).
Becker remains silent on the pump being a reciprocating pump.
However, Meka teaches the fixed displacement piston pump.
In Becker, pump 14 is a fixed displacement pump (in view of disclosure in ¶12). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic fixed displacement pump in Becker for a fixed displacement piston/reciprocating pump as taught by Meka in order to obtain the predictable result of pumping the fluid to a desired location (i.e. transmission 24 in Becker). KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Becker further remains silent on the mixing chamber being or in the form of a venturi passage.
However, Ellis teaches
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to flow the suction fluid flow (i.e. flow comprising diverted discharge fluid and suction fluid) in Becker through a venturi passage as taught by Ellis for the purpose of expanding the flow area and converting dynamic pressure to static pressure, thus resulting in a flow exiting from educator at higher pressure, as recognized by Ellis (see ¶41).
In reference to claim 18, Becker, as modified, teaches the method further comprising: (e) increasing the flow velocity of the diverted discharge fluid flow by jetting the diverted discharge fluid flow from a plurality of jets (see circled regions in fig. B above) that are radially spaced from a central axis (viewed as axis 70 in fig. 2 of Becker) of the venturi passage (of Ellis).
In reference to claim 19, Becker, as modified, teaches the method further comprising: (e) jetting the diverted discharge fluid flow into the suction fluid flow along a jet axis (see fig. B above) that is disposed at a non-zero angle to a central axis (viewed as axis 70 in fig. 2 of Becker) of the venturi passage (of Ellis).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Meka, Ellis and Miller, John (US 4,032,265 – herein after Miller).
Becker does not teach a pulsation dampener on the suction side of the pump.
However, Miller teaches a pulsation dampener (15) coupled to the suction side of the reciprocating pump (see abstract and fig. 1)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pulsation dampener as taught by Miller at the inlet side of the pump in the system taught by Becker for the purpose of stabilizing inflow of the fluid to the suction of the pump, as recognized by Miller (see col. 1, lines 5-7).
Therefore, Becker, as modified, teaches the method further comprising: (e) flowing the suction fluid flow (in Becker) through a pulsation dampener (of Miller) coupled to the reciprocating pump (of Meka).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Meka, Ellis and Gerstmann, Joseph (US 4,471,907 – herein after Gerstmann).
Becker teaches the method, further comprising: (e) flowing the diverted discharge fluid flow (from line 26) to the jet (92); and (f) reversing a direction of the diverted discharge fluid flow (in view of fig. 1: flow direction is considered to be reversed because diverted fluid flow enters the jet in the left direction while the discharge fluid flow in line 26 is to the right).
Becker does not teach a filter located upstream of the jet.
However, Gerstmann teaches a pump system, wherein a filter (32, see fig. 3) is coupled to the venturi (20) such that it is located upstream of a jet (nozzle 34) and configured to filter debris from the discharge fluid flow provided to the jet (34).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a filter as taught by Gerstmann at the motive fluid inlet (44) which is located upstream of the jet (92) in Becker
Thus, Becker, as modified, teaches the method further comprising: (e) flowing the diverted discharge fluid flow through a filter located upstream of the jet; and (f) reversing a direction of the diverted discharge fluid flow through the filter to remove debris from the filter.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts on record alone or in combination fails to teach the claimed features of a bypass line and a drain line claimed in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fang et al. teaches a similar pump system with a venturi coupled on the inlet side of the pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746